                                                                                                    Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     Synchronoss Technologies, Inc.
                                                      )   Case No:   4:16-cv-00119-HSG
                                                                                    _
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
              v.
                                                      )   PRO HAC VICE
 6                                                    )   (CIVIL LOCAL RULE 11-3)
     Dropbox, Inc.                                    )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
         I, Patrick Doll                          , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Synchronoss Technologies, Inc.               in the
                                                                Sarah S. Eskandari
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    2000 McKinney Ave., Suite 1900                        One Market Plaza, Spear Tower, 24th Floor
      Dallas, TX 75201                                      San Francisco, CA 94105
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 259-0900                                       (415) 267-4000
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    patrick.doll@dentons.com                             sarah.eskandari@dentons.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24078432     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/01/18                                                Patrick Doll
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Patrick Doll                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/2/2018
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

September 28, 2018



Re: Patrick Doll, State Bar Number 24078432


To Whom It May Concern:

This is to certify that Patrick Doll was licensed to practice law in Texas on November 04, 2011, and
is an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
